Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 119, 140-159 are pending and under examination.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119, 140, 145, 148 and 152 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Several recent court decisions speak to the notion that claiming a molecule with unknowable structural heterogeneity solely by reciting its function is not sufficient to establish possession of a genus so claimed.

For example, quoting Eli Lilly the court states in Ariad, 598 F.3d at 1350: “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” (quoting Eli Lilly, 119 F.3d at 1568-69). 

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. 

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, of record).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct. 

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify molecules with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)

In the instant case, the claims encompass in their breadth the genus of nucleic acids encoding activatable antibodies comprising an antibody or antigen binding fragment (AB2), and variants thereof, said AB2 specifically binding to any target and further comprises any masking moiety (MM2) that inhibits the binding of the antibody to said target when the activatable antibody is in an uncleaved state.  

Moreover, according to claim 145 the MM2 can have one or more of the following characteristics: (i) the MM2 polypeptide sequence is different from that of the AB2 target antigen; (ii) the MM2 polypeptide sequence is no more than 50% identical to any natural binding partner of AB2; and (iii) MM2 is a polypeptide of no more than 40 amino acids in length.

The genus of MM2 that can inhibit the binding of any AB2 to any target may be vast or it may be relatively small.  What is certain is that the genus of MM2 to be screened to determine if they are capable of inhibiting the binding of any AB2 to any target is vast.  To illustrate, assume, arguendo, that MM2 is exactly 40 amino acids in length.  If so, there are over 2040, or 1x1052  possible alternative sequences for such a peptide, which is a number far, far larger than the estimated number of stars in the universe (see, e.g., https://www.space.com/26078-how-many-stars-are-there.html).  Now add to this all the possible MMs of 39 amino acids in length, 38 amino acids in length, 37 amino acids in length etc.  One of skill in the art cannot possibly envision which MM2 structures contained within this unfathomably large genus will be capable of masking the binding of any AB2 to any target antigen.

The instant specification discloses a number of peptide-based masking moieties capable of inhibiting the binding of certain anti-EGFR, -Jagged and –IL6R antibodies to their cognate epitopes (see paragraphs 436-438); however, these examples are not representative of the essentially unlimited breadth of the claimed invention which includes MM2 “different from that of the second target,” or “no more than 50% identical to any natural binding partner of AB2,” or “of no more than 40 amino acids in length.”

The AB2 of the claimed activatable antibodies can bind any target.  Take for example, AB2 that bind a cancer expressed surface antigen.  Table 1 of the specification provides around 150 target antigens, many of which are tumor cell associated, and Table 2 provides the names of around 50 monoclonal prior art antibodies, many directed to tumor associated antigens.  

However, providing the names of certain target antigens or prior art antibodies tells the skilled artisan nothing about what structure a MM2 needs to have to be capable of masking the binding of AB2 to its cognate antigen.

Even considering the MM2s specifically recited in the instant specification, e.g., at paragraph 436, these all appear to be related to masking the binding of a cetuximab-based (C225v4-6-based) anti-EGFR antibody, said cetuximab-based antibody binding a certain EGFR epitope.  

The skilled artisan would expect the MMs that mask the binding of an AB2 to its target antigen do so by binding to, or nearby the residues that form the AB2 paratope, and thus, in some, but not all cases, the MM would be expected to mimic the target antigen epitope.  There is no sound scientific reason to think that, e.g., the MM peptides recited in paragraph 436 will inhibit the binding of AB2s other than cetuximab-based antibodies to EGFR.
Moreover, to further illustrate the uncertainty that the skilled artisan would have when attempting to understand what MM2 structure will mask the binding of any AB2 to its epitope, consider the teachings of Dufner et al (Trends Biotechnol 24(11): 523-529, 2006, cited on an IDS).  Dufner teaches "specific structural information - on the antibody to be optimized, its antigen and their interaction - is rarely available or lacks the high resolution required to determine accurately important details such as side-chain conformations, hydrogen-bonding patterns and the position of water molecules (see page 527, col. bridging paragraph).   The specification does not define specific structural information detailing the particular amino acids of the antibody heavy and light chain that can be modified, which can vary considerably from case to case and are inherently unpredictable (see, e.g., Figure 2 of Dufner).  Thus, the skilled artisan could not predict the heavy and light chain residues critical for specific antigen binding versus those that are amenable to conservative or non-conservative variation.  As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine the structure of the claimed MM2s.
With respect to AB2 that is “derived from” an antibody listed in Table 2 as recited in claim 152 (e.g., an antibody derived from avastin OR Zenapax OR Hut5c8 etc.), such a claim given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan would be understood to encompass in its breadth, e.g., analogs or variants of the antibodies recited in Table 2, said analogs or variants having one or more amino acid substitutions, deletions or additions, or any combination thereof.

However, the instant specification does not teach which amino acid(s) within the heavy and light chains of the antibodies recited in Table 2 can be substituted, deleted, added or any combination thereof, wherein the analog or variant antibody maintains its conformational structure and its antigen binding ability.  Any number of Vh and VL CDR residues are expected, a priori, to contribute to antigen binding and yet the instant specification does not establish which residues of the Vh and VL CDRs contained within the listed antibodies are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical. 

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited on an IDS) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains. Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.” (see, page 416, column bridging paragraph, emphasis added).

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the binding energetics can be obtained, but the process can be very laborious because individual mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis of an antigen binding site would ideally encompass all CDR residues, and this would require the analysis of dozens or even hundreds of point mutants." (see page 416, right column, first paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis which "uses phage displayed libraries of protein mutants constructed using degenerate codons with restricted diversity." While this method of making libraries of mutants representative of the potential antigen binding CDR residues was an improvement over previous strategies as taught by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427, Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR 
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been 
able to say which CDR residues were actually involved in antigen binding, and which were 
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the 
heavy and light chains as a whole, without the structure of the unbound antigen-binding site of 
the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425). 

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all 
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to antigen-binding to adequately predict which CDR residues can be changed, and to what extent, or in what context of additional compensatory mutations in other regions of the antibody.  Moreover, given an amino acid substitution that ablated binding, without the crystal structure in hand, still further experimentation would have been required to determine the flexibility in this particular residue, i.e., it's general tolerance or intolerance to change. 

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3 consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited on an IDS). While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1). As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section). Thus, the teachings of Bedouelle provide further illustration of the unpredictability of making mutations within the CDR region of an antibody.

In conclusion, the instant specification does not provide adequate written description of the broad genus of any MM2 capable of masking the binding of any AB2 to any target encompassed in the breadth of the instant claims.  Relevant identifying characteristics for this genus of MMs, such as the particular structural or other physical and/or chemical characteristics that are critical for their function, i.e., inhibiting the binding of any AB2 to its cognate antigen are not disclosed.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the genus of variant AB2s and MM2s encompassed by the instant claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 142, 143, 146, 147, 149, 150 and 151 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

According to the instant specification at paragraph 000402, “The activatable antibodies provided herein contain an antibody or antibody fragment thereof (collectively referred to as AB throughout the disclosure) that specifically binds a target and/or a epitope, wherein the AB is modified by a masking moiety (MM).  The multispecific activatable antibodies provided herein contain at least a first antibody or antibody fragment thereof (collectively referred to as AB 1 throughout the disclosure) that specifically binds a first target and/or a first epitope and a second antibody or antibody fragment thereof (collectively referred to as AB2 throughout the disclosure) that specifically binds a second target and/or a second epitope, wherein at least one of the AB is modified by a masking moiety (MM).  In some embodiments, each AB in a multispecific activatable antibody is modified by its own masking moiety.”

Paragraph 000413 of the specification further states, “In some embodiments, the activatable antibodies and/or the multispecific activatable antibodies include an AB that is modified by an MM and also includes one or more cleavable moieties (CM).  Such activatable antibodies and/or multispecific activatable antibodies exhibit activatable/switchable binding, to the AB's target. Activatable antibodies and/or multispecific activatable antibodies generally include at least one antibody or antibody fragment (AB), modified by or coupled to a masking moiety (MM) and a modifiable or cleavable moiety (CM).  In some embodiments, the CM contains an amino acid sequence that serves as a substrate for a protease of interest.”

From this description that skilled artisan would understand that a “multispecific activatable antibody” must contain at least a first antibody or antibody fragment thereof (collectively referred to as AB1 throughout the disclosure) that specifically binds a first target and/or a first epitope and a second antibody or antibody fragment thereof (collectively referred to as AB2 throughout the disclosure) that specifically binds a second target and/or a second epitope, wherein at least one of the AB is modified by a masking moiety (MM);” that said, the multispecific activatable antibody may or may not further comprise a protease cleavable moiety (CM).

Claims 142 and 143 recite the limitation “…the CM1 in / of the encoded multispecific antibody…” referring back to claim 141 which does not mention a CM1.  However, given the teachings of the instant specification set forth above it would be unclear to the skilled artisan if a “multispecific activatable antibody” necessarily does or does not have a protease cleavable moiety.  Given this conflict it would be unclear to the skilled artisan if the “multispecific activatable antibody” of claim 141 must necessarily have a CM1 or if such is optional.  Thus, there is insufficient antecedent basis for this limitation in the claims. 

Similarly, claims 146 and 147 recite the limitation “…the CM2 in / of the encoded multispecific antibody…” referring back to claim 141 which does not mention a CM1.  However, given the teachings of the instant specification set forth above it would be unclear to the skilled artisan if a “multispecific activatable antibody” necessarily does or does not have a protease cleavable moiety.  Given this conflict it would be unclear to the skilled artisan if the “multispecific activatable antibody” of claim 141 must necessarily have a CM2 or if such is optional.  Thus, there is insufficient antecedent basis for this limitation in the claims.

Claims 149, 150 and 151 recite limitations involving specific proteases and refer back to claim 141 which does not mention a protease or a protease cleavable moiety (CM).  However, given the teachings of the instant specification set forth above it would be unclear to the skilled artisan if a “multispecific activatable antibody” necessarily does or does not have a protease cleavable moiety.  Given this conflict it would be unclear to the skilled artisan if the “multispecific activatable antibody” of claim 141 must necessarily have a CM or if such is optional.  Thus, there is insufficient antecedent basis for this limitation in the claims.

Claims 141, 144 and 153-159 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644